Little, J.
Where, upon the trial in a justice’s court of an action upon a promissory note signed by a husband and wife, there was affirmative and uncontradicted evidence that the latter, in signing, contracted as a surety only, which fact was known to the agent of the payee by whom the note was taken, a verdict against the wife was contrary to law, and the superior court erred in not setting it aside op. certiorari.

Judgment reversed.


All concurring, except Gobb, J., absent.

Certiorari. Before Judge Janes. Haralson superior Court. January term, 1897.
J3. S. Griffith, for plaintiff in error.